[a1032rocketfuelsankarans001.jpg]
Page 1 of 10 SEPARATION AGREEMENT AND RELEASE This Separation Agreement and
Release (“Agreement”) is made by and between David Sankaran (“Employee”) and
Rocket Fuel Inc. (the “Company”) (collectively referred to as the “Parties” or
individually referred to as a “Party”). RECITALS WHEREAS, Employee is employed
by the Company; WHEREAS, Employee signed an At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement with the Company on
December 15, 2014 (the “Confidentiality Agreement”); WHEREAS, Employee is
subject to an offer letter with the Company dated December 5, 2014, as amended
March 17, 2015 (together, the “Offer Letter”) and signed a Management Retention
Agreement with the Company on April 8, 2015 (the “Management Retention
Agreement”); WHEREAS, Employee has received one or more restricted stock unit
awards (“RSUs”) and one or more stock option awards (“Stock Options”) subject to
the terms and conditions of the Company’s 2013 Equity Incentive Plan (the
“Plan”) and of the related restricted stock unit and stock option award
agreement(s) (each such agreement, together with the Plan, collectively, the
“Stock Agreements”), pursuant to which Employee was eligible to purchase or
receive shares of the Company’s common stock if the applicable vesting
conditions were met; WHEREAS, Employee has tendered his resignation to the
Company and Employee’s employment with the Company will terminate effective
November 30, 2015 (the “Termination Date”); and WHEREAS, Employee will provide
transition services as reasonably requested by the Company, provided that any
such services are expected to be less than 10% of employee’s average level of
services as an employee; WHEREAS, the Parties wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that the Employee may have against the Company and any of the Releasees
as defined below, including, but not limited to, any and all claims arising out
of or in any way related to Employee’s employment with or separation from the
Company. NOW, THEREFORE, in consideration of the mutual promises made herein,
the Company and Employee hereby agree as follows: COVENANTS DocuSign Envelope
ID: 7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans002.jpg]
Page 2 of 10 1. Consideration. In consideration of Employee’s execution of this
Agreement and Employee’s fulfillment of all of its terms and conditions, and
provided that Employee does not revoke the Agreement under Section 6 below, the
Company agrees as follows: a. Payment. The Company agrees to pay Employee a lump
sum payment of $81,250, less applicable withholding, on the sixtieth (60th) day
following the Termination Date. Employee specifically acknowledges and agrees
that the consideration provided to him hereunder fully satisfies any obligation
that the Company had to pay Employee severance, retention payments, wages, or
any other compensation for any of the services that Employee rendered to the
Company (including, but not limited to, any payments due under the Management
Retention Agreement), that the amount paid is in excess of any severance,
retention payments, wages, or any other compensation due to Employee (including,
but not limited to, any payments due under the Management Retention Agreement),
and that Employee has not earned and is not entitled to receive any additional
severance, retention payments, wages or other form of compensation from the
Company (including, but not limited to, any payments due under the Offer Letter
and/or the Management Retention Agreement). For avoidance of doubt, Employee
specifically agrees and acknowledges that the circumstances of Employee’s
termination mean that Employee has not and will never become eligible to receive
any payments under the Management Retention Agreement. b. General. Employee
acknowledges that without this Agreement, he is otherwise not entitled to the
consideration listed in this Section 1. 2. Equity. The Parties agree that as of
the Termination Date, the Employee will have vested in no portion of his RSUs or
Stock Options, and all of his unvested RSUs and unvested Stock Options shall
immediately terminate and be forfeited as of the Termination Date. The Parties
agree that Employee holds no other, and has rights to no other, Company equity
awards. 3. Benefits. Employee’s health insurance benefits shall cease on the
last day of the month in which the Termination Date occurs, subject to
Employee’s right to continue his health insurance under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and, as applicable,
state insurance laws. Employee will receive additional information regarding his
right to elect continued coverage under COBRA in a separate communication.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options, and the accrual of bonuses,
vacation, and paid time off, ceased as of the Termination Date. 4. Payment of
Salary and Receipt of All Benefits. Employee acknowledges and represents that,
other than the consideration set forth in this Agreement, the Company and its
agents have paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, notice periods, premiums, leaves, housing allowances, relocation
costs, interest, DocuSign Envelope ID: 7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans003.jpg]
Page 3 of 10 severance, outplacement costs, fees, reimbursable expenses,
commissions, and any and all other benefits and compensation due to Employee. 5.
Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation: a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship; b. any and all claims relating to, or arising from, Employee’s
right to purchase, or actual purchase of shares of stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law; c. any and all claims for
wrongful discharge of employment; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits; d. any and all claims for violation of any federal, state,
or municipal statute, including, but not limited to, Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of
1973; the Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair
Labor Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Uniformed Services Employment and Reemployment Rights Act; California
Fair Employment and Housing Act, as amended, Cal. Gov't Code § 12900 et seq.;
Unruh Civil Rights Act, as amended, Cal. Civ. Code § 51; Moore-Brown-Roberti
Family Rights Act, as amended, Cal. Gov't Code § 12945.1 et seq.; and the
California Constitution; DocuSign Envelope ID:
7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans004.jpg]
Page 4 of 10 e. any and all claims for violation of the federal or any state
constitution; f. any and all claims arising out of any other laws and
regulations relating to employment or employment discrimination; g. any claim
for any loss, cost, damage, or expense arising out of any dispute over the
nonwithholding or other tax treatment of any of the proceeds received by
Employee as a result of this Agreement; and h. any and all claims for attorneys’
fees and costs. Employee agrees that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not release claims that cannot be released
as a matter of law, including, but not limited to, Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company). This release does not extend
to any right Employee may have to unemployment compensation benefits or workers’
compensation benefits. Employee represents that he has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Section. 6. Acknowledgment
of Waiver of Claims under ADEA. Employee acknowledges that he is waiving and
releasing any rights he may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”), and that this waiver and release is knowing and voluntary.
Employee agrees that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this Agreement.
Employee acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that he has been advised by this writing that: (a)
he should consult with an attorney prior to executing this Agreement; (b) he has
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a DocuSign Envelope ID: 7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans005.jpg]
Page 5 of 10 written notification to the undersigned Company representative that
is received prior to the Effective Date. The Parties agree that changes, whether
material or immaterial, do not restart the running of the 21-day period. 7.
California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. Employee,
being aware of said code section, agrees to expressly waive any rights he may
have thereunder, as well as under any other statute or common law principles of
similar effect 8. No Pending or Future Lawsuits. Employee represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees. 9. Application for Employment. Employee understands and agrees that,
as a condition of this Agreement, Employee shall not be entitled to any
employment with the Company, and Employee hereby waives any right, or asserted
right, of employment or re-employment with the Company. 10. Trade Secrets and
Confidential Information/Company Property. Employee reaffirms and agrees to
observe and abide by the terms of the Confidentiality Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and nonsolicitation of
Company employees. Employee agrees that the above reaffirmation and agreement
with the Confidentiality Agreement shall constitute a new and separately
enforceable agreement to abide by the terms of the Confidentiality Agreement,
entered and effective as of the Effective Date. Employee specifically
acknowledges and agrees that any violation of the restrictive covenants in the
Confidentiality Agreement shall constitute a material breach of this Agreement.
Employee’s signature below constitutes his certification that he has returned
all documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with his employment with the Company, or
otherwise belonging to the Company, including, but not limited to, all passwords
to any software or other programs or data that Employee used in performing
services for the Company. DocuSign Envelope ID:
7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans006.jpg]
Page 6 of 10 11. No Cooperation. Employee agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance. 12. Nondisparagement. Employee agrees
to refrain from any disparaging statements about the Company or any of the other
Releasees including, without limitation, the business, products, intellectual
property, financial standing, future, or employment/compensation/benefit
practices of the Company. 13. Breach. In addition to the rights provided in the
“Attorneys’ Fees” section below, Employee acknowledges and agrees that any
material breach of this Agreement, unless such breach constitutes a legal action
by Employee challenging or seeking a determination in good faith of the validity
of the waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law, provided, however, that the Company shall not recover
One Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Employee under this Agreement and the
Confidentiality Agreement. 14. No Admission of Liability. Employee understands
and acknowledges that this Agreement constitutes a compromise and settlement of
any and all actual or potential disputed claims by Employee. No action taken by
the Company hereto, either previously or in connection with this Agreement,
shall be deemed or construed to be (a) an admission of the truth or falsity of
any actual or potential claims or (b) an acknowledgment or admission by the
Company of any fault or liability whatsoever to Employee or to any third party.
15. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement. 16.
ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN FRANCISCO COUNTY, BEFORE THE
JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”) UNDER ITS COMPREHENSIVE
ARBITRATION RULES (“JAMS RULES”) AND CALIFORNIA LAW. THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION DocuSign Envelope ID:
7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans007.jpg]
Page 7 of 10 IN ACCORDANCE WITH CALIFORNIA LAW, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY HALF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES AGREE THAT
PUNITIVE DAMAGES SHALL BE UNAVAILABLE IN ARBITRATION. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN. 17. Tax
Consequences. The Company makes no representations or warranties with respect to
the tax consequences of the payments and any other consideration provided to
Employee or made on his behalf under the terms of this Agreement. Employee
agrees and understands that he is responsible for payment, if any, of local,
state, and/or federal taxes on the payments and any other consideration provided
hereunder by the Company and any penalties or assessments thereon. Employee
further agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, interest, assessments, executions, judgments,
or recoveries by any government agency against the Company for any amounts
claimed due on account of (a) Employee’s failure to pay, or Employee’s delayed
payment of, federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs. 18. Section
409A. This Agreement and all payments and benefits hereunder are intended to be
exempt from or otherwise comply with Section 409A of the Internal Revenue Code
of 1986, as amended and the regulations and guidance thereunder, and any
applicable state law equivalent, as each may be amended or promulgated from time
to time (together, “Section 409A”), so that none of the payments and benefits to
be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
in that manner. In all cases, any severance payments payable to Employee under
this Agreement will be paid within the “short- term deferral” period under
Section 409A. Notwithstanding the foregoing, if and to the extent necessary to
avoid DocuSign Envelope ID: 7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans008.jpg]
Page 8 of 10 subjecting Employee to an additional tax under Section 409A,
payment of all or a portion of the severance payments or benefits payable under
this Agreement and any other separation-related deferred compensation (within
the meaning of Section 409A) payable to Employee will be delayed until the date
that is 6 months and 1 day following Employee’s separation from service (within
the meaning of Section 409A). In no event will the Company reimburse Employee
for any taxes that may be imposed on Employee as a result of Section 409A.
Employee and the Company agree to work together to consider amendments to this
Agreement and to take such reasonable actions to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to Employee. Each payment and benefit payable under this Agreement is intended
to constitute a separate payment for purposes of the Section 409A- related
regulations. 19. Protected Activity Not Prohibited. Employee understands that
nothing in this Agreement shall in any way limit or prohibit Employee from
engaging for a lawful purpose in any Protected Activity. For purposes of this
Agreement, “Protected Activity” shall mean filing a charge or complaint, or
otherwise communicating, cooperating, or participating with, any state, federal,
or other governmental agency, including the Securities and Exchange Commission,
the Equal Employment Opportunity Commission, and the National Labor Relations
Board. Notwithstanding any restrictions set forth in this Agreement, Employee
understands that he is not required to obtain authorization from the Company
prior to disclosing information to, or communicating with, such agencies, nor is
Employee obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Employee agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Company confidential information under the Confidentiality Agreement to any
parties other than the relevant government agencies. Employee further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications, and that any such disclosure
without the Company’s written consent shall constitute a material breach of this
Agreement. 20. Authority. The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement. Employee represents and warrants that he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement. Each Party warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any claim or cause of action released herein. 21. No
Representations. Employee represents that he has had an opportunity to consult
with an attorney, and has carefully read and understands the scope and effect of
the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement. DocuSign Envelope ID:
7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans009.jpg]
Page 9 of 10 22. Severability. In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision. 23. Attorneys’ Fees. Except with
regard to a legal action challenging or seeking a determination in good faith of
the validity of the waiver herein under the ADEA, in the event that either Party
brings an action to enforce or effect its rights under this Agreement, the
prevailing Party shall be entitled to recover its costs and expenses, including
the costs of mediation, arbitration, litigation, court fees, and reasonable
attorneys’ fees incurred in connection with such an action. 24. Entire
Agreement. This Agreement represents the entire agreement and understanding
between the Company and Employee concerning the subject matter of this Agreement
and Employee’s employment with and separation from the Company and the events
leading thereto and associated therewith, and supersedes and replaces any and
all prior agreements and understandings concerning the subject matter of this
Agreement and Employee’s relationship with the Company, including the Offer
Letter and the Management Retention Agreement, with the exception of the
Confidentiality Agreement and the Stock Agreements. 25. No Oral Modification.
This Agreement may only be amended in a writing signed by Employee and the
Company’s Chief Executive Officer. 26. Governing Law. This Agreement shall be
governed by the laws of the State of California, without regard for
choice-of-law provisions. Employee consents to personal and exclusive
jurisdiction and venue in the State of California. 27. Effective Date. Employee
understands that this Agreement shall be null and void if not executed by him
within the twenty-one (21) day period set forth above. Each Party has seven (7)
days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Employee signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). [Remainder of page intentionally
blank] DocuSign Envelope ID: 7ABF427E-C08D-4328-9811-8F4DB102A4AA



--------------------------------------------------------------------------------



 
[a1032rocketfuelsankarans010.jpg]
Page 10 of 10 28. Counterparts. This Agreement may be executed in counterparts
and by facsimile, and each counterpart and facsimile shall have the same force
and effect as an original and shall constitute an effective, binding agreement
on the part of each of the undersigned. 29. Voluntary Execution of Agreement.
Employee understands and agrees that he executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees. IN WITNESS WHEREOF, the Parties have
executed this Agreement on the respective dates set forth below. DAVID SANKARAN,
an individual Dated: ________________ David Sankaran ROCKET FUEL INC. Dated:
_______________ By E Randolph Wootton III Chief Executive Officer DocuSign
Envelope ID: 7ABF427E-C08D-4328-9811-8F4DB102A4AA 11/3/2015 11/4/2015



--------------------------------------------------------------------------------



 